Name: COMMISSION REGULATION (EC) No 1954/96 of 10 October 1996 amending Regulation (EC) No 2993/94 fixing the aid for the supply of milk products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  regions of EU Member States;  cooperation policy;  consumption
 Date Published: nan

 11 . 10 . 96 EN Official Journal of the European Communities No L 258/5 COMMISSION REGULATION (EC) No 1954/96 of 10 October 1996 amending Regulation (EC) No 2993/94 fixing the aid for the supply of milk products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92 milk products (), as last amended by Regulation (EC) No 1943/96 (8), fixes the refunds on those products; whereas the Annex to Regulation (EC) No 2993/94 should be adapted to take account of those adjustments; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2537/95 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agricul ­ tural products to the Canary Islands; Whereas Commission Regulation (EC) No 2993/94 (*), as last amended by Regulation (EC) No 1856/96 (6), fixed the amount of aid for milk products; Whereas Commission Regulation (EC) No 1855/96 of 26 September 1996 fixing the export refunds on milk and HAS ADOPTED THIS REGULATION: Article 1 The Annex to amended Regulation (EC) No 2993/94 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 11 October 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 October 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 260, 31 . 10 . 1995, p . 10 . (3) OJ No L 296, 17. 11 . 1994, p. 23. (*) OJ No L 304, 29 . 11 . 1994, p. 18 . 0 OJ No L 316, 9 . 12. 1994, p . 11 . h) OJ No L 246, 27. 9 . 1996, p. 22. 0 OJ No L 246, 27. 9 . 1996, p. 13 . (8) OJ No L 255, 9 . 10 . 1996, p. 16. No L 258/6 EN Official Journal of the European Communities 11 . 10 . 96 ANNEX (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ( i ) (2) ( 3) (4) (5) 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter ('): 0401 10  Of a fat content, by weight, not exceeding 1 % : 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 000 C ) 4,748 0401 10 90   Other 0401 10 90 000 C ) 4,748 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 1,5 % 0401 20 11 100 C ) 4,748  Of a fat content, by weight, exceeding 1,5 % 0401 20 11 500 C ) 7,340 0401 20 19    Other:  Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 100 C ) 4,748  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 500 C ) 7,340   Exceeding 3 % : 0401 20 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 4 % 0401 20 91 100 C ) 9,775  Of a fat content, by weight, exceeding 4 % 0401 20 91 500 C ) 11,39 0401 20 99    Other:  Of a fat content, by weight, not exceeding 4 % 0401 20 99 100 C ) 9,775  Of a fat content, by weight, exceeding 4 % 0401 20 99 500 C ) 11,39 0401 30  Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 0401 30 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight:  Not exceeding 10 % 0401 30 11 100 C ) 14,62  Exceeding 10 % but not exceeding 17 % 0401 30 11 400 C ) 22,55  Exceeding 17 % 0401 30 11 700 C ) 33,87 0401 30 19    Other:  Of a fat content, by weight:  Not exceeding 10 % 0401 30 19 100 C ) 14,62  Exceeding 10 % but not exceeding 17 % 0401 30 19 400 C ) 22,55  Exceeding 17 % 0401 30 19 700 C ) 33,87   Exceeding 21 % but not exceeding 45 % : l 0401 30 31    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight:  Not exceeding 35 % 0401 30 31 100 C ) 40,34  Exceeding 35 % but not exceeding 39 % 0401 30 31 400 C ) 63,00  Exceeding 39 % 0401 30 31 700 C ) 69,47 EN Official Journal of the European Communities No L 258/711 . 10 . 96 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid (D (2) (3) (4) ( 5) 0401 30 39    Other:  Of a fat content, by weight:  Not exceeding 35 % 0401 30 39 100 C ) 40,34  Exceeding 35 % but not exceeding 39 % 0401 30 39 400 C ) 63,00  Exceeding 39 % 0401 30 39 700 C ) 69,47 I   Exceeding 45 % : 0401 30 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight:  Not exceeding 68 % 0401 30 91 100 C ) 79,18  Exceeding 68 % but not exceeding 80 % 0401 30 91 400 C ) 116,37  Exceeding 80 % 0401 30 91 700 C ) 135,80 0401 30 99    Other:  Of a fat content, by weight:  Not exceeding 68 % 0401 30 99 100 C ) 79,18  Exceeding 68 % but not exceeding 80 % 0401 30 99 400 C ) 116,37  Exceeding 80 % 0401 30 99 700 C ) 135,80 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter: 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % Q:   Not containing added sugar or other sweetening matter (2): 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg 0402 10 11 000 (2) 63,00 0402 10 19    Other   Other (3): 0402 10 19 000 (2) 63,00 0402 10 91    In immediate packings of a net content not exceeding 2,5 kg 0402 10 91 000 (3) 0,6300 0402 10 99    Other  In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % Q: 0402 10 99 000 (3) 0,6300 0402 21   Not containing added sugar or other sweetening matter (2):    Of a fat content, by weight, not exceeding 27 % : 0402 21 1 1     In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight: ll  Not exceeding 1 1 % 0402 21 11 200 (2) 63,00 l  Exceeding 11 % but not exceeding 17 % 0402 21 11 300 (2) 95,30 l  Exceeding 17 % but not exceeding 25 % 0402 21 11 500 (2) 100,40 l  Exceeding 25 % 0402 21 11 900 (2) 108,00 ll     Other: l 0402 21 17      Of a fat content, by weight, not exceeding 1 1 % 0402 21 17 000 (2) 63,00 0402 21 19      Of a fat content, by weight, exceeding 11 % but not exceeding 27 % : ll  Not exceeding 17 % 0402 21 19 300 0 95,30 \  Exceeding 1 7 % but not exceeding 25 % 0402 21 19 500 (2) 100,40 l  Exceeding 25 % 0402 21 19 900 (2) 108,00 ll    Of a fat content, by weight, exceeding 27 % : EN Official Journal of the European Communities 11 . 10 . 96No L 258/8 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0 ) (2) (3) (4) (5) 0402 21 91     In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight: - Not 28 % 0402 21 91 100 0 108,78  Exceeding 28 % but not exceeding 29 % 0402 21 91 200 0 109,53  Exceeding 29 % but not exceeding 41 % 0402 21 91 300 0 110,88  Exceeding 41 % but not exceeding 45 % 0402 21 91 400 (2) 118,51  Exceeding 45 % but not exceeding 59 % 0402 21 91 500 (2) 121,15  Exceeding 59 % but not exceeding 69 % 0402 21 91 600 (2) 131,29  Exceeding 69 % but not exceeding 79 % 0402 21 91 700 (2) 137,24  Exceeding 7 % 0402 21 91 900 (2) 143,96 0402 21 99     Other:  Of a fat content, by weight:  Not exceeding 28 % 0402 21 99 100 (2) 108,78  Exceeding 28 % but not exceeding 29 % 0402 21 99 200 0 109,53  Exceeding 29 % but not exceeding 41 % 0402 21 99 300 (2) 110,88  Exceeding 41 % but not exceeding 45 % 0402 21 99 400 (2) 118,51  Exceeding 45 % but not exceeding 59 % 0402 21 99 500 (2) 121,15  Exceeding 59 % but not exceeding 69 % 0402 21 99 600 (2) 131,29  Exceeding 69 % but not exceeding 79 % 0402 21 99 700 (2) 137,24  Exceeding 79 % 0402 21 99 900 (2) 143,96 ;x 0402 29   Other (3):    Of a fat content, by weight, not exceeding 27 % : - Other: 0402 29 1 5      In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight:  Not exceeding 1 1 % 0402 29 15 200 (3) 0,6300  Exceeding 11 % but not exceeding 17 % 0402 29 15 300 (3) 0,9530  Exceeding 17 % but not exceeding 25 % 0402 29 15 500 O 1,0040  Exceeding 25 % 0402 29 15 900 0 1,0802 0402 29 19 Other:  Of a fat content, by weight:  Not exceeding 11 % 0402 29 19 200 (3) 0,6300  Exceeding 11 % but not exceeding 17 % 0402 29 19 300 (3) 0,9530  Exceeding 17 % but not exceeding 25 % 0402 29 19 500 ( 3) 1,0040  Exceeding 25 % 0402 29 19 900 0 1,0802    Of a fat content, by weight, exceeding 27 % : 11 . 10 . 96 EN Official Journal of the European Communities No L 258/9 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid (!) (2) (3) (4) (5) 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight:  Not exceeding 41 % 0402 29 91 100 (3) 1,0878  Exceeding 41 % 0402 29 91 500 (3) 1,1851 0402 29 99 Other:  Of a fat content, by weight:  Not exceeding 41 % 0402 29 99 100 (-1) 1,0878  Exceeding 41 % 0402 29 99 500 (3) 1,1851  Other: 0402 91   Not containing added sugar or other sweetening matter (2):    Of a fat content, by weight, not exceeding 8 % : 0402 91 11     In immediate packings of a net content not exceeding 2,5 kg:  Of a non-fat lactic dry matter content:  Of less than 15 % and of a fat content, by weight:  Not exceeding 3 % 0402 91 11 110 (2) 4,748 - Exceeding 3% 0402 91 11 120 (2) 9,775  Of 1 5 % or more and of a fat content, by weight:  Not exceeding 3% 0402 91 11 310 (2) 13,98  Exceeding 3 % but not exceeding 7,4 % 0402 91 11 350 (2) 17,15  Exceeding 7,4% 0402 91 11 370 (2) 20,85 0402 91 19 Other:  Of a non-fat lactic dry matter content:  Of less than 15 % and of a fat content, by weight:  Not exceeding 3 % 0402 91 19 110 (2) 4,748 - Exceeding 3% 0402 91 19 120 (2) 9,775  Of 15 % or more and of a fat content, by weight:  Not exceeding 3% 0402 91 19 310 (2) 13,98  Exceeding 3% but not exceeding 7,4% 0402 91 19 350 (2) 17,15  Exceeding 7,4 % 0402 91 19 370 (2) 20,85    Of a fat content, by weight, exceeding 8 % but not exceeding 10 % : 0402 91 31     In immediate packings of a net content not exceeding 2,5 kg:  Of a non-fat lactic dry matter content:  Of less than 15 % 0402 91 31 100 (2) 19,31 - Of 15% or more 0402 91 31 300 (2) 24,65 0402 91 39 Other:  Of a non-fat lactic dry matter content:  Of less than 15 % 0402 91 39 100 (2) 19,31 - Of 15% or more 0402 91 39 300 (2) 24,65    Of a fat content, by weight, exceeding 10 % but not exceeding 45 % : 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg 0402 91 51 000 (2) 22,55 0402 91 59 Other 0402 91 59 000 (2) 22,55 No L 258/ 10 | EN 1 Official Journal of the European Communities 11 . 10 . 96 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ( 1 ) (2) (3 ) (4) (5)    Of a fat content, by weight, exceeding 45 % : 0402 91 91     In immediate packings of a net content not exceeding 2,5 kg 0402 91 91 000 (2) 79,18 0402 91 99     Other 0402 91 99 000 (2) 79,18 0402 99   Other:    Of a fat content, by weight, not exceeding 9,5 % : 0402 99 1 1     In immediate packings of a net content not exceeding 2,5 kg:  Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight (3):  Not exceeding 3 % 0402 99 11 110 0 0,0475  Exceeding 3 % but not exceeding 6,9 % 0402 99 11 130 0 0,0978  Exceeding 6,9 % 0402 99 11 150 C) 0,1336  Of a non-fat lactic dry matter content of 1 5 % or more and of a fat content, by weight (4):  Not exceeding 3 % 0402 99 11 310 (4) 16,14  Exceeding 3 % but not exceeding 6,9 % 0402 99 1 1 330 n 19,37  Exceeding 6,9 % 0402 99 1 1 350 (4) 25,75 0402 99 19     Other:  Of a non-fat lactic dry matter content of less than 1 5 % and of a fat content, by weight (3):  Not exceeding 3 % 0402 99 19 110 0 0,0475  Exceeding 3 % but not exceeding 6,9 % 0402 99 19 130 o 0,0978  Exceeding 6,9 % 0402 99 19 150 0 0,1336  Of a non-fat lactic dry matter content of 1 5 % or more and of a fat content, by weight (4):  Not exceeding 3 % 0402 99 19 310 n 16,14  Exceeding 3 % but not exceeding 6,9 % 0402 99 19 330 n 19,37  Exceeding 6,9 % 0402 99 19 350 o 25,75    Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 % : 0402 99 31     In immediate packings not exceeding 2,5 kg:  Of a fat content, by weight, not exceeding 21 % :  Of a non-fat lactic dry matter content, by weight, of less than 1 5 % (3) 0402 99 31 110 n 0,2094  Of a non-fat lactic dry matter content, by weight, of 1 5 % or more (4) 0402 99 31 150 n 26,81  Of a fat content, by weight, exceeding 21 % but not exceeding 39 % (3) 0402 99 31 300 C) 0,4034  Of a fat content, by weight, exceeding 39 % (3) 0402 99 31 500 C) 0,6947 11 . 10 . 96 EN Official Journal of the European Communities No L 258/ 11 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid ( 1 ) (2) (3) (4) (5) 0402 99 39     Other:  Of a fat content, by weight, not exceeding 21 % :  Of a non-fat lactic dry matter content, by weight, of less than 1 5 % (3) 0402 99 39 110 0 0,2094  Of a non-fat lactic dry matter content, by weight, of 15 % or more (4) 0402 99 39 150 (4) 26,81  Of a fat content, by weight, exceeding 21 % but not exceeding 39 % (3) 0402 99 39 300 (3) 0,4034  Of a fat content, by weight, exceeding 39 % (3) 0402 99 39 500 0 0,6947    Of a fat content, by weight, exceeding 45 % : 0402 99 91     In immediate packings not exceeding 2,5 kg (3) 0402 99 91 000 (2) 0,7918 0402 99 99     Other (3) 0402 99 99 000 (2) 0,7918 ex 0405 Butter and other fats and oils derived from milk; dairy spreads : 0405 10  Butter:   Of a fat content, by weight, not exceeding 85 % :    Natural butter: 0405 10 11     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 11 500 185,37       Of 82 % or more 0405 10 11 700 190,00 0405 10 19     Other:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 19 500 185,37       Of 82 % or more 0405 10 19 700 190,00 0405 10 30    Recombined butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 30 100 185,37       Of 82 % or more 0405 10 30 300 190,00     Other:      Of a fat content by weight: I       Of 80 % or more but less than 82 % 0405 10 30 500 185,37 I       Of 82 % or more 0405 10 30 700 190,00 0405 10 50    Whey butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight: ll       Of 80 % or more but less than 82 % 0405 10 50 100 185,37 ll       Of 82 % or more 0405 10 50 300 190,00     Other: Il      Of a fat content by weight: ll       Of 80 % or more but less than 82 % 0405 10 50 500 185,37 ll       Of 82 % or more 0405 10 50 700 190,00 0405 10 90   Other 0405 10 90 000 196,95 No L 258/12 | EN I Official Journal of the European Communities 11 . 10 . 96 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ( 1 ) (2) (3) (4) (5) ex 0405 20  Dairy spreads : 0405 20 90   Of a fat content by weight of more than 75 % but less than 80 % :    Of a fat content by weight:     Of more than 75 % but less than 78 % 0405 20 90 500 173,78     Of 78 % or more 0405 20 90 700 180,73 0405 90  Other: 0405 90 10   Of a fat content by weight of 99,3 % or more and of a water content by weight not exceeding 0,5 % : 0405 90 10 000 240,00 0405 90 90   Other 0405 90 90 000 190,00 0406  Cheese: 0406 30  Processed, cheese, not grated or powdered (6): 0406 30 10   In the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale, of a fat content by weight in the dry matter, not exceeding 56 % :    In the blending of which only Emmentaler and Gruyere have been used of a fat content by weight in the dry matter, not exceeding 56 % :     Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter:      Not exceeding 48 % :  Of a dry matter content, by weight:  Of less than 27 % 0406 30 10 100   Of 27 % or more but less than 33 % 0406 30 10 150 8,824  Of 33 % or more but less than 38 % 0406 30 10 200 18,82  Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter:  Of less than 20 % 0406 30 10 250 18,82  Of 20 % or more 0406 30 10 300 27,62  Of 43 % or more and of a fat content, by weight, in the dry matter:  Of less than 20 % 0406 30 10 350 18,82  Of 20 % or more but less than 40 % 0406 30 10 400 27,62  Of 40 % or more 0406 30 10 450 40,18      Exceeding 48 % :  Of a dry matter content, by weight:  Of less than 33 % 0406 30 10 500   Of 33 % or more but less than 38 % 0406 30 10 550 18,82  Of 38 % or more but less than 43 % 0406 30 10 600 27,62 11 . 10 . 96 | EN I Official Journal of the European Communities No L 258/ 13 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid ( 1 ) (2) (3) (4) (5) 0406 30 10  Of 43 % or more but less than 46 % 0406 30 10 650 40,18 (cont d) _ QJ ^ more ancj Qf a fat content, by weight, in the dry matter:  Of less than 55 % 0406 30 10 700 40,18 - Of 55 % or more 0406 30 10 750 47,66     Of a fat content, by weight, exceeding 36% 0406 30 10 800 47,66 Other 0406 30 10 900    Other:    Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter: 0406 30 31     Not exceeding 48 % :  Of a dry matter content, by weight:  Of less than 27% 0406 30 31 100   Of 27 % or more but less than 33 % 0406 30 31 300 (5) 8,824  Of 33 % or more but less than 38 % 0406 30 31 500 (*) 18,82  Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter: - Of less than 20 % 0406 30 31 710 0 18,82 - Of 20 % or more 0406 30 31 730 (*) 27,62  Of 43 % or more and of a fat content, by weight, in the dry matter: - Of less than 20 % 0406 30 31 910 (5) 18,82 - Of 20 % or more but less than 40 % 0406 30 31 930 (*) 27,62 - Of 40 % or more 0406 30 31 950 (5) 40,18 0406 30 39     Exceeding 48 % :  Of a dry matter content, by weight:  Of less than 33 % 0406 30 39 100   Of 33 % or more but less than 38 % 0406 30 39 300 (5) 18,82  Of 38 % or more but less than 43 % 0406 30 39 500 (*) 27,62  Of 43% or more but less than 46% 0406 30 39 700 (s) 40,18  Of 46 % or more and of a fat content, by weight, in the dry matter: - Of less than 55 % 0406 30 39 930 0 40,18 - Of 55 % or more 0406 30 39 950 (5) 47,66 0406 30 90    Of a fat content, by weight, exceeding 36 % 0406 30 90 000 (*) 47,66 0406 90 23 Edam:  Of a fat content, by weight, in the dry matter: - Of less than 39 % 0406 90 23 100  - Of 39 % or more 0406 90 23 900 (5) 72,06 0406 90 25 Tilsit:  Of a fat content, by weight, in the dry matter:  Of less than 39 % 0406 90 25 100  - Of 39 % or more 0406 90 25 900 0 87,51 No L 258/14 | EN 1 Official Journal of the European Communities 11 . 10 . 96 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ( 1 ) (2) (3) (4) (5) 0406 90 27    Butterkase:  Of a fat content, by weight, in the dry matter: - Of less than 39% 0406 90 27 100  - Of 39 % or more 0406 90 27 900 (*) 72,06 0406 90 76 _______ Danbo, Fontal , Fontina, Fynbo, Havarti , Maribo, Sams0:  Of a fat content, by weight, in the dry matter of less than 39% 0406 90 76 100 (*) 64,59  Of a fat content, by weight, in the dry matter of 39 % or more but less than 55 % 0406 90 76 300 (*) 79,09  Of a fat content, by weight, in the dry matter of 55 % or more 0406 90 76 500 (*) 79,09 0406 90 78 Gouda:  Of a fat content, by weight, in the dry matter of less than 39% 0406 90 78 100 (*) 64,59  Of a fat content, by weight, in the dry matter of 39 % or more but less than 55 % 0406 90 78 300 Is) 79,09  Of a fat content, by weight, in the dry matter of 55 % or more 0406 90 78 500 (*) 79,09        Other cheeses, of a water content, calculated by weight, of the non-fatty matter 0406 90 79 _______ Estrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin and Taleggio:  Of a fat content, by weight, in the dry matter of less than 39 % 0406 90 79 100   Of a fat content, by weight, in the dry matter of 39% or more 0406 90 79 900 0 80,17 0406 90 81 _______ Cantal , Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby and Monterey:  Of a fat content, by weight, in the dry matter of less than 39% 0406 90 81 100   Of a fat content, by weight, in the dry matter of 39 % or more 0406 90 81 900 0 86,34 0406 90 86  Exceeding 47 % but not exceeding 52 % :  Cheeses produced from whey 0406 90 86 100   Other:  Of a fat content, by weight, in the dry matter: - Of less than 5 % 0406 90 86 200 (*) 59,38  Of 5% or more but less than 19% 0406 90 86 300 (*) 65,08  Of 19% or more but less than 39% 0406 90 86 400 (*) 73,63 - Of more than 39 % 0406 90 86 900 (*) 86,45 11 . 10 . 96 EN Official Journal of the European Communities No L 258/ 15 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid ( 1 ) (2) (3) (4) (5) 0406 90 87 ________ Exceeding 52 % but not exceeding 62 % :  Cheeses produced from whey 0406 90 87 1 00   Other:  Of a fat content, by weight, in the dry matter:  Of less than 5 % 0406 90 87 200 (5) 54,92  Of 5% or more but less than 19% 0406 90 87 300 (5) 60,19  Of 19% or more but less than 39% 0406 90 87 400 (5) 68,11  Of more than 39 % :  Idiazabal , Manchego and Roncal , manufactured exclusively from sheep's milk 0406 90 87 951 (*) 99,74  Maasdam 0406 90 87 971 83,04  Manouri , of a fat content, by weight, of 30 % or more 0406 90 87 972 (*) 31,64  Other 0406 90 87 979 (*) 83,04 0406 90 88  Exceeding 62 % but not exceeding 72 % :  Cheeses produced from whey 0406 90 88 100   Other:  Of a fat content, by weight, in the dry matter:  Of less than 5 % and of a dry matter content, by weight, of 32 % or more 0406 90 88 200 (*) 59,38  Of 5 % or more but less than 19 % and of a dry matter content, by weight, of 32 % or more 0406 90 88 300 (s) 65,08  Other 0406 90 88 900  (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no aid shall be granted . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the whey and/or added casein and/or caseinates shall not be taken into account in the added calculation of the amount of aid . When completing customs formalities, the applicant shall state, on the declaration provided for this purpose , whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. (3) The weight of added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content, by weight. The aid per 100 kilograms of product falling within this subheading shall be equal to the sum of the following components: (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kilograms of product; however, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose and/or added caseinates, contained in 100 kilograms of product; No L 258/16 I EN I Official Journal of the European Communities 11 . 10 . 96 (b) a component calculated in accordance with the provisions of Article 12 (3) of amended Regulation (EC) No 1466/95 (OJ No L 144, 28 . 6. 1995, p. 22). When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished products, and in particular,  the lactose content of the added whey. (") The aid on 100 kilograms of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kilograms shown; however, where whey and/or lactose and/or casein and/or caseinates have been added to the products, the amount per 100 kilograms shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kilograms of product, and then  divided by the weight of the lactic part contained in 100 kilograms of product; (b) a component calculated in accordance with the provisions of Article 12 (3 ) of Regulation (EC) No 1466/95. When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case:  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 1 00 kilograms of finished product, and, in particular,  the lactose content of the added whey. (*) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the aid is granted on the net weight, the weight of the liquid being deducted. (') Where the product contains casein and/or caseinates, the part corresponding to the casein and/or the added caseinates will not be taken into account for the purpose of calculating the aid . When completing customs formalities, the party concerned is to state, on the declaration provided for the purpose, whether or not casein and/or caseinates have been added per 100 kilograms and where this is the case, the actual content by weight of added casein and/or added caseinates of finished product. F) The aid on frozen condensed milk is the same as that on products falling within CN codes 0402 91 or 0402 99 .